Pob cuanto, la Corte de Distrito de San Juan resolvió este caso por sentencia de abril 1, 1932, y establecida contra ella apelación por la parte demandante que fué la perdidosa se radicó la trans-cripción el 4 de mayo de 1933, y
PoR cuanto, habiéndose dejado de presentar el alegato por la parte apelante, se la citó en febrero nueve último para que expre-sara las razones que tuviera a fin de que el recurso no se desestimara, y habiendo comparecido dicha parte y solicitado un nuevo término para archivar su alegato la Corte le concedió hasta marzo 11, 1934, sin que dentro de dicho nuevo término ni después lo archivara, mo-tivo joor el cual la parte apelada solicita la desestimación del recurso:
PiOR tanto, de acuerdo con los hechos y la ley, se declara con lugar la moción de la parte apelada vista sin asistencia de las partes ■el 2 de abril actual y en su consecuencia se desestima, por abandono, «1 recurso.